DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendments and arguments submitted on 6/3/2021, have overcome the 35 USC 102(a)(1) and the 35 USC 103 rejections listed in the previous office action, dated 3/19/2021.
Allowable Subject Matter
Claims 1, 3-4, 6-8, and 10-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, the prior art does not disclose nor teach “An array substrate, comprising: …, a source of the third thing film transistor is directly connected to the first pixel electrode, … a projection of the first auxiliary electrode on the array substrate does not overlap with a projection of the first pixel electrode on the array substrate,” in combination with the remaining limitations, of the claim.  Therefore independent claim 1, is allowed.  Dependent claims 3-4, 6-8, and 10-11 are allowed by virtue of the dependence upon on independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G QUASH whose telephone number is (571)272-8829.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871